Order filed, April 15, 2014.




                                        In The
                                Court of Appeals
                                      For The
                           First District of Texas
                                    ____________

                                NO. 01-13-01048-CR

                       LUIS SANCHEZ ACOSTA, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                             Harris County, Texas
                          Trial Court Case 1881137



                               ABATEMENT ORDER

      The reporter’s record in this case was due January 13, 2014. See TEX. R. APP. P.
35.2. On January 29, 2014, this court ordered Sondra Humphrey, the court reporter, to
file the record within 30 days. On February 25, 2014, Humphrey filed an information
sheet stating that she has not received payment for this reporter’s record. On February
26, 2014, the Public Defender’s Office responded to the information sheet providing
proof that the appellant had been found indigent in the trial court on November 21, 2013.
The record has not been filed with the court.

       In cause number 01-13-00227-CR, Washington v. State, this Court ordered
Humphrey to appear and show cause as to why she had not filed the reporter’s record in
this court. On March 26, 2014, Humphrey failed to appear as noticed. Humphrey has
also failed to file reporter records in cause numbers 01-13-00632-CR, Castillos v. State,
01-13-00633-CR, Matamoros v. State, and 01-13-0896-CR, Bankett v. State.

       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See TEX. R. APP. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered in this cause and because Humphrey is delinquent on the
matters listed above, we issue the following order.

       We direct the judge of the County Criminal Court at Law No. 8 to conduct a
hearing at which Sondra Humphrey, a court reporter, appellant’s counsel, and
appellee’s counsel shall participate (a) to determine the reason for failure to file the
record; (b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether Sondra Humphrey should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare a
record, in the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing record
and supplemental clerk’s record shall be filed with the clerk of this court within 30 days
of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If Sondra Humphrey files the record prior to the date set
for the hearing, the appeal will be reinstated and the trial court need not hold a hearing
                                     PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.